Title: To George Washington from Alexander White, 26 July 1785
From: White, Alexander
To: Washington, George



Sir
Woodville 26 July 1785

I had the honour of your Excellencys letter 16th instant enclosing Mr Frauncis’s which I have answered by this Post—As your Excellency has no knowledge of Mr Frauncis’s demand it would be impertement in me to trouble you with my opinion of it—I can only say, that I am anxious to discharge every just debt,

and that your Excellencys Countenance afforded to Mr Frauncis will induce me to pay particular attention to his Claim—I spent a Month last Winter adjusting the Affairs of General Lees Estate with Congress and Mr Morris, and put things in such a train that, I hoped, as soon as our dispatches should arrive in England to be enabled to draw mony sufficient to discharge all his debts but his debters’ cavil at the Powers sent, and refuse payment—Other Writings have been drawn there, and transmitted to Mr Morris for him and me to execute, he writes me they are arrived, and that he is waiting an opportunity to send them to me, and that if one does not soon offer he will send an Express[.] I hope on their return Matters in England will be agreeably adjusted though Miss Lee in a Letter of 23d March seems of a different opinion, and thinks nothing will be paid till it is recovered by Law—I have wrote her most pressingly, if that should be the Case to advance £600 Sterg to enable me to pay the many small debts which remain unpaid to the disgrace of the Generals memory. I hope she will comply—I am really anxious to discharge all his debts. as soon as it is in my Power I shall give notice to his Crediters in general, and particularly to your Excellency, and am with Sentiments of the highest Respect Your Excellencys Most Obt Servt

Alexr White

